DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is the national stage of PCT/CN2018/090790, filed June 12, 2018, which claims foreign priority to CN201710485107.3, filed June 22, 2017.  As a translation of the foreign priority document has not been provided, the effective filing date for purposes of comparing the claimed invention to the prior art is June 12, 2018.
Election/Restrictions
Applicant’s election of Group I, and of the species of SDC2, and the antibody of claims 27-29, in the reply filed on July 27, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  It is noted that (as indicated in applicant’s Reply) all of claims 27-29 correspond to the same antibody; thus, these claims pertain to the same elected species.  Regarding the election of SDC2, while SDC2 and the particular combination of SDC2 and NRG1 (corresponding to dependent claim 23) can be examined together without an undue burden, as the prior art applies to the elected species, the further additional species of dependent claims 44-45 (which correspond to separate species as indicated in the Restriction requirement mailed May 4, 2022) are withdrawn.
Claims 44-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 27, 2022.
Claims 1, 23, and 27-31 read on the elected species and are under consideration herein.
Specification
The abstract of the disclosure is objected to because it is not clear what text applicant intends to have employed as the Abstract in the instant application.  Present in the application are a version of an Abstract that is presented below what appears to be a portion of a claim (whereas the Abstract should be provided alone on a separate page), as well as a different version of an Abstract that is a translation provided on the first page of the corresponding published PCT application.  As it is not clear what text is meant to be employed as the Abstract in the present application, the reply to this action should include the text of an Abstract on a separate sheet and an amendment directing entry of that Abstract.
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 23, and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 23, and 27-31 are indefinite because it is unclear how the methods achieve predicting “whether esophageal cancer is....resistant to treatment with an anti-ERBB3 antibody”, as recited in the preamble of claim 1.  Claim 1 concludes with a “wherein” clause that relates only to determination of an expression level that “indicates that the esophageal cancer is sensitive to treatment with an anti-ERBB3 antibody”; there is no indication as to how (or even whether) the claimed method actually achieves predicting or determining resistance to treatment.  Accordingly, further clarification is required with regard to this aspect of the claimed method.
Claims 1, 23, and 27-31 are also indefinite because it is unclear what is required by independent claim 1 with regard to measuring and comparing SDC2 expression level(s).  The claim first recites “(a) measuring expression levels of a biomarker comprising SDC2 in an esophageal cancer sample”, and then recites “(b) comparing the expression level of the SDC2 with a threshold expression level of the SDC2”.  It is not clear from this language: i) whether the reference to “measuring expression levels” in (a) actually/literally requires measuring multiple expression levels of SDC2 (and if so, where), or whether – in view of the subsequent recitation of “the expression level” – only a single measurement is required; and ii) whether the recitation of “a threshold expression level of the SDC2” is referring to something measured as part of (a) (given the recitation in a) of “expression levels” and the recitation in b) of “the SDC2”), or whether this language simply encompasses any threshold level of SDC2 (which may have been actively measured, previously determined, etc.).  Accordingly, the terminology in both (a) and (b) of claim 1 must be clarification to ensure that the meaning of the claim language and the boundaries of the claims are clear.  Additionally, depending upon how (a) and (b) are amended, the “wherein” clause of the claim should also be appropriately amended to be consistent with the terminology employed previously in the claim.
Claim 23 is indefinite over the recitation of the language “wherein the biomarker further comprises NRG1”, and as well as over subsequent references to “the NRG1” that lack clear antecedent basis in the claims.  First, the language “the biomarker further comprises NRG1” appear to literally require that the biomarker of claim 1 – specified as being SDC2 – must comprise NRG1; while the claim is likely meant to require measuring multiple separate biomarkers (which is what some persons of skill in the art would likely assume), the claim should be amended to make clear what must actually be measured and compared to achieve what is required by the claims.  Further, as claim 23 does not make clear how or where “the expression level of the NRG1” is measured, or make clear what “the threshold level of the NRG1” is, further clarification is also required to ensure that what is meant by this claim language (particularly with regard to what actual measurements are/are not required by the claim) is clear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 27-29, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (Oncology Reports 21:1123-1129 [2009]; cited herein), and if necessary with regard to some possible embodiments, as evidenced by Vincent et al (US 8,481,687 [July 2013]; cited herein).  
Initially, it is noted that as discussed above, the language of the claims is indefinite, and it is particularly unclear as to whether anything further is required beyond the “measuring” and “comparing” steps in instances when the conditions of the “wherein” clause (set forth in independent claim 1) are not met.  Further, while the “wherein” clause recites that a determination of an expression level of a particular type “indicates that the esophageal cancer is sensitive to treatment with an anti-ERBB3 antibody”, with dependent claims 27-29 specifying more particular types of such antibodies, none of these claims ever actually recite or require the use of such  antibodies; rather, the active steps of the claims result in an indication of a characteristic that is associated with one possible outcome of the practice of the active steps.  As discussed in MPEP 2111.04, claim scope “is not limited by claim language that suggests or makes optional but does not require steps to be performed”; in the present case, no actions of any kind are required by the noted “wherein” clause, and further, what is indicated with regard to anti-ERBB3 antibody sensitivity only relates to one possible outcome of the “determination” achieved by the “comparing” step.  Additionally, it is noted that even to the extent that what is indicated by the “determination” of the claims is required and is a new/previously unknown property, the disclosure in the prior art of a method including all required steps as claimed anticipates what is claimed; see MPEP 2112.  
The claim(s) are drawn to a method of “predicting whether esophageal cancer is sensitive or resistant to treatment with an anti-ERBB3 antibody”, comprising steps of “measuring expression levels of a biomarker comprising SDC2 in an esophageal cancer sample” and “comparing the expression level of the SCD2 with a threshold expression level of the SDC2”, and conclude with the recitation “wherein a determination that the expression level of the SDC2 is equal to or lower than the threshold expression level of the SCD2 indicates that the esophageal cancer is sensitive to treatment with an anti-ERBB3 antibody” (see text of independent claim 1; it is again noted that the “wherein” language need not be given patentable weight for the reasons indicated above).  
	Huang et al disclose that altered expression of SDC2 mRNA in esophageal squamous cell carcinoma (ESCC) was found to be associated with tumor size, TNM stage, and regional lymph node metastasis (see entire reference, particularly the Abstract).  More particularly, Huang et al disclose methods in which expression levels of SDC2 mRNA were measured and compared in ESCC tumor samples and adjacent normal epithelial tissues (a type of “threshold” expression level); see entire reference, particularly the Materials and Methods at pages 1124-1125).  Huang et al report identifying samples both with and without differences in SDC2 mRNA expression in these two types of samples (Results at page 1125, right column-page 1127, including Table II).  Huang et al thus anticipate claim 1. More particularly, while it is noted that the claims recite an intended use of “predicting whether esophageal cancer is sensitive or resistant to treatment with an anti-ERBB3 antibody”, it is not clear what if anything is actually required with regard to treatment prediction in instances where the outcome of the active method steps does not meet the criteria of the “wherein” clause at the end of claim 1 (and Huang et al clearly teach outcomes other than the one stated in the claims, such that Huang et al are at least anticipatory with regard to these alternative embodiments embraced by the claims).  Additionally, while the claims at present require no actions/manipulations or other concrete limitations related to anti-ERBB3 therapy, to the extent that the claims may be intended to require, for example, thinking about various known treatments available for a patient with cancer, it is noted (in the interest of compact prosecution) that anti-ERBB3 antibodies (include antibodies meeting the structural requirements of dependent claims 27-29) were known in the art as of the effective filing date of the claimed invention, as evidenced by the teachings of Vincent et al (see Appendix A below for alignments of preferred instant SEQ ID NOs: 9 and 10 with SEQ ID NOS 190 and 206 of Vincent et al, noting that Vincent et al disclose a preferred anti-ERBB3 antibody including their SEQ ID NOS 190 and 206 (see, e.g., claim 7 of Vincent et al).
	With regard to dependent claims 27-29, it is noted that these claims are further limiting of an element of independent claim 1 that is not required by that claim, such that Huang et al anticipate what is required by the claims (and the teachings of Vincent et al are also again noted, as the specific types of antibodies of claims 27-29, while not actually required by these claims, were known in the prior art).  Regarding dependent claim 31, it is reiterated that Huang et al teach measurement and comparison of SDC2 mRNA (see again the Materials and Methods at pages 1124-1125).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (Oncology Reports 21:1123-1129 [2009]; cited herein) in view of Meetze et al (Clinical Cancer Research 21(5):1106 [March 2015]; cited herein).  
Initially, it is again noted that as discussed above, the language of the claims is indefinite, and it is particularly unclear as to whether anything further is required beyond the “measuring” and “comparing” steps in instances when the conditions of the “wherein” clause set forth in independent claim 1 (from which instant claim 23 depends) are not met (and claim 23 is also indefinite as indicated above).  Further, while the “wherein” clause of claim 1 recites that a determination of an expression level of a particular type “indicates that the esophageal cancer is sensitive to treatment with an anti-ERBB3 antibody”, with claim 23 further indicating that a determination of NRG1 expression of a particular type indicates anti-ERBB3 antibody sensitivity, none of these claims ever actually recite or require the use of such antibodies; rather, the active steps of the claims result in an indication of a characteristic that is associated with one possible outcome of the practice of the active steps (with the claim language not actually requiring that outcome).  As discussed in MPEP 2111.04, claim scope “is not limited by claim language that suggests or makes optional but does not require steps to be performed”; in the present case, no actions of any kind are required by the noted “wherein” clause, and further, what is indicated with regard to anti-ERBB3 antibody sensitivity only relates to one possible outcome of the “determination” achieved by the “comparing” step.  
The claim(s) are drawn to a method of “predicting whether esophageal cancer is sensitive or resistant to treatment with an anti-ERBB3 antibody”, comprising steps of “measuring expression levels of a biomarker comprising SDC2 in an esophageal cancer sample” and “comparing the expression level of the SCD2 with a threshold expression level of the SDC2”, and conclude with the recitation “wherein a determination that the expression level of the SDC2 is equal to or lower than the threshold expression level of the SCD2 indicates that the esophageal cancer is sensitive to treatment with an anti-ERBB3 antibody” (see text of independent claim 1, from which claim 23 depends; it is again noted that the “wherein” language need not be given patentable weight for the reasons indicated above).  Claim 23 further requires a measuring and comparing of NRG1 expression.
	Huang et al disclose that altered expression of SDC2 mRNA in esophageal squamous cell carcinoma (ESCC) was found to be associated with tumor size, TNM stage, and regional lymph node metastasis (see entire reference, particularly the Abstract).  More particularly, Huang et al disclose methods in which expression levels of SDC2 mRNA were measured and compared in ESCC tumor samples and adjacent normal epithelial tissues (a type of “threshold” expression level); see entire reference, particularly the Materials and Methods at pages 1124-1125).  Huang et al report identifying samples both with and without differences in SDC2 mRNA expression in these two types of samples (Results at page 1125, right column-page 1127, including Table II).  Huang et al thus teach all the limitations required by independent claim 1. More particularly, while it is noted that the claims recite an intended use of “predicting whether esophageal cancer is sensitive or resistant to treatment with an anti-ERBB3 antibody”, it is not clear what if anything is actually required with regard to treatment prediction in instances where the outcome of the active method steps does not meet the criteria of the “wherein” clause at the end of claim 1 (and Huang et al clearly teach outcomes other than the one stated in the claims, such that Huang et al at least disclose all that is required with regard to these alternative embodiments embraced by the claims).  
	Huang et al do not teach measuring and comparing NRG1 expression in esophageal cancer samples.  However, Meetze et al teach measuring and comparing NRG1 expression in models of a variety of cancer types, teaching that NRG1 expression is a predictive biomarker for response to the anti-ERBB3 antibody AV-203 (see entire reference, particularly the Abstract).  Meetze et al teach that AV-203 is being studies as a treatment for esophageal cancer, among others (see Table 1).
	In view of the teachings of Meetze et al, it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the methods of Huang et al so as to have included therein the measurement of NRG1 expression, as taught by Meetze et al.  An ordinary artisan would have been motivated to have made such a modification for the benefit of determining whether NRG1 expression is altered in ESCC tumors, for the further benefit of determining whether particular tumors may be candidates for treatment with AV-203 (based on predicted sensitivity thereto).  It is noted that claim 23 at present does not require any particular outcome, such that any suggestion to measure and compare NRG1 expression in esophageal cancer samples as compared to any threshold level is sufficient to meet the requirements of the claim.
Claim(s) 30 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (Oncology Reports 21:1123-1129 [2009]; cited herein) in view of De Oliveira et al (Molecular Cancer 11:19 [2012]; cited herein).  
The teachings of Huang et al are set forth above.  Huang et al teach evaluating SDC2 expression levels via mRNA detection, and thus do not meet the requirement of claim 30 for measurement of protein expression.
De Oliveira et al teach that SDC2 expression changes associated with cancer may be measured using both mRNA and protein as targets (see Materials and Methods at pages 2-3/10 and Results at pages 4-6/10).  In view of the teachings of De Oliveira et al, it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the methods of Huang et al so as to have included therein the measurement of SDC2 protein levels.  An ordinary artisan would have been motivated to have made such a modification for the benefit of confirming that altered mRNA levels result in altered protein levels, and/or simply to better characterize the effects of altered mRNA levels observed by Huang et al.  Again, it is noted that the claims under consideration do not require any particular outcome of the measuring and comparing of the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 23, and 27-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature/natural phenomenon without significantly more. The claim(s) are drawn to a method of “predicting whether esophageal cancer is sensitive or resistant to treatment with an anti-ERBB3 antibody”, comprising steps of “measuring expression levels of a biomarker comprising SDC2 in an esophageal cancer sample” and “comparing the expression level of the SCD2 with a threshold expression level of the SDC2”, and conclude with the recitation “wherein a determination that the expression level of the SDC2 is equal to or lower than the threshold expression level of the SCD2 indicates that the esophageal cancer is sensitive to treatment with an anti-ERBB3 antibody” (see text of independent claim 1).  The activities of “predicting” and “comparing”, as well as forming a conclusion regarding what a “determination.....indicates”, are mental activities that may be performed entirely in the human mind, and thus constitute an abstract idea.  Further, a naturally occurring correlation between expression levels that occur in a cancer sample and responsiveness to a therapy is a natural phenomenon/law of nature.  These judicial exceptions are not integrated into a practical application because the active “measuring” step of the claims is a data gathering step required to use/apply the judicial exceptions, and does not add a meaningful limitation to the method as it is insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because such measuring of expression levels in a cancer sample (including of the specific biomarker SDC2) was well-understood, routine and conventional as of the effective filing date of the claimed invention, as evidenced by, e.g., the teachings of Huang et al (Oncology Reports 21:1123-1129 [2009]; cited herein), discussed above.  
With further regard to dependent claim 23, the further activity of comparing NRG1 expression levels and making determinations based thereon are additional judicial exceptions of the same type noted above; while the claim appears to also potentially encompass an active measuring of NRG1 expression, this is an additional routine data gathering step, and also was well-understood, routine and conventional as of the effective filing date of the claimed invention (see, e.g., Meetze et al, discussed above).  As the both the measuring of SDC2 expression levels and the measuring of NRG1 expression levels were well-understood, routine and conventional activities as of the effective filing date of the claimed invention, the performance of both such activities in data gathering also does not add something significantly more than a JE.  Regarding claims 27-29, these claims are only limiting of what is indicated by the practice of the method of claim 1 (i.e., an element of a JE, rather than something more than a JE).  As the referenced anti-ERBB3 antibodies are never employed the methods of the claims, the references to them in the claims does not result in any type of practical application, nor is something significantly more than a JE added.  Regarding claims 30-31, both the measurement of mRNA and measurement of protein as claimed are routine data gathering steps rather than activities that integrate any recited JE into a practical application.  Further, as these were well-known, routine and conventional techniques for measuring biomarker expression as of the effective filing date of the claimed invention, neither these methods adds something significant more than a JE to the claims.  Accordingly, none of claims 1, 23, and 27-31 is directed to patent eligible subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634   




























                                                                                                                                                                                                     
APPENDIX A

Alignment of instant SEQ ID NO: 9 with SEQ ID NO: 190 of Vincent et al:


Query Match             100.0%;  Score 2521;  DB 9;  Length 471;
  Best Local Similarity   100.0%;  
  Matches  471;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MDMRVPAQLLGLLLLWLRGARCQVQLVESGGGLVKPGGSLRLSCAASGFTFSDYAMSWIR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MDMRVPAQLLGLLLLWLRGARCQVQLVESGGGLVKPGGSLRLSCAASGFTFSDYAMSWIR 60

Qy         61 QAPGKGLEWVSTISDGGTYTYYPDSVKGRFTISRDNAKNSLYLQMNSLRAEDTAVYYCAR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QAPGKGLEWVSTISDGGTYTYYPDSVKGRFTISRDNAKNSLYLQMNSLRAEDTAVYYCAR 120

Qy        121 EWGDYDGFDYWGQGTLVTVSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 EWGDYDGFDYWGQGTLVTVSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTV 180

Qy        181 SWNSGALTSGVHTFPAVLQSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SWNSGALTSGVHTFPAVLQSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVE 240

Qy        241 PKSCDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PKSCDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFN 300

Qy        301 WYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTI 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 WYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTI 360

Qy        361 SKAKGQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 SKAKGQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPP 420

Qy        421 VLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 471
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 VLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 471
















Alignment of instant SEQ ID NO: 10 with SEQ ID NO: 206 of Vincent et al:

Query Match             100.0%;  Score 1223;  DB 9;  Length 236;
  Best Local Similarity   100.0%;  
  Matches  236;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MDMRVPAQLLGLLLLWLRGARCDIQMTQSPSSLSASVGDRVTITCRASQEISGYLSWYQQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MDMRVPAQLLGLLLLWLRGARCDIQMTQSPSSLSASVGDRVTITCRASQEISGYLSWYQQ 60

Qy         61 KPGKAPKRLIYAASTLDSGVPSRFSGSGSGTEFTLTISSLQPEDFATYYCLQYDSYPYTF 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KPGKAPKRLIYAASTLDSGVPSRFSGSGSGTEFTLTISSLQPEDFATYYCLQYDSYPYTF 120

Qy        121 GQGTKLEIKRTVAAPSVFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGN 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GQGTKLEIKRTVAAPSVFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGN 180

Qy        181 SQESVTEQDSKDSTYSLSSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 236
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SQESVTEQDSKDSTYSLSSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 236